PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kinney, Angela, Yvonne
Application No. 16/785,613
Filed: 9 Feb 2020
For: Bottle Decoration Clip

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed 1petition under the unintentional provisions of 37 CFR 1.137(a), filed February 09, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of
37 CFR 1.113 to the final Office action of March 19, 2021, which set a shortened statutory
period for reply of three months. An One (1) month extension of time under 37 CFR 1.136(a)
was filed on July 19, 2021. Accordingly, the application became abandoned on July 20, 2021. A
Notice of Abandonment was mailed October 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3677 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 3600 at (571) 272-3600.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 Any request for reconsideration must have been submitted within TWO (2) MONTHS from date of the decision mailed December 08, 2021.  However, petitioner has submitted a one (1) month extension of time with the present renewed petition.  As a result, the present renewed petition is considered as being timely filed.